UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4561
JOANNE MARY STEPHENSON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
                 C. Weston Houck, District Judge.
                            (CR-00-739)

                      Submitted: January 31, 2002

                      Decided: February 11, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Gordon McBride, MCBRIDE LAW FIRM, Hartsville, South Caro-
lina, for Appellant. Rosemary Davis Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. STEPHENSON
                              OPINION

PER CURIAM:

   Joanne Mary Stephenson appeals from her conviction and forty-
eight-month sentence imposed following her guilty plea to conspiracy
to distribute and to possess with intent to distribute marijuana in vio-
lation of 21 U.S.C.A. § 846 (West 1999). Stephenson’s counsel filed
a brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),
stating that there were no meritorious issues for appeal, but address-
ing the possibility that the plea was invalid and that the sentence was
improper. Stephenson was informed of her right to file a pro se brief,
but she has not done so. Because our review of the record discloses
no reversible error, we affirm Stephenson’s conviction and sentence.

   We find that Stephenson’s guilty plea was knowingly and voluntar-
ily entered after a thorough hearing pursuant to Fed. R. Crim. P. 11.
Stephenson was properly advised as to her rights, the offense charged,
and the maximum sentence for the offense. The court also determined
that there was an independent factual basis for the plea and that the
plea was not coerced or influenced by any promises. See North Caro-
lina v. Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949
F.2d 114, 119-20 (4th Cir. 1991).

   We find no plain error in the district court’s determination that Ste-
phenson was accountable for three kilograms of cocaine and 300
pounds of marijuana. See United States v. Olano, 507 U.S. 725, 731-
32 (1993). These amounts are supported by the record. Based on these
drug quantities, the district court properly computed Stephenson’s
offense level and criminal history category and correctly determined
the applicable guideline range of eighty-seven to one hundred-eight
months. Upon the government’s motion, the court departed downward
based on Stephenson’s substantial assistance and imposed a forty-
eight-month sentence. We find no error in the imposition of this sen-
tence.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Ste-
phenson’s conviction and sentence. This court requires that counsel
inform his client, in writing, of her right to petition the Supreme Court
                    UNITED STATES v. STEPHENSON                     3
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                         AFFIRMED